PRINCIPAL UNDERWRITER’S AGREEMENT JV ANNUITY PRODUCTS (All-Star) Effective: April 1, 2002 THIS PRINCIPAL UNDERWRITER’S AGREEMENT is entered into by and among Sun Life Assurance Company of Canada (U.S.) (Sun Life (U.S.)), a Delaware corporation, and Clarendon Insurance Agency Inc. (Clarendon), a Massachusetts corporation. WITNESSETH WHEREAS,Sun Life (U.S.) proposes to issue and offer for sale certain insurance and annuity contracts as designated by Sun Life (U.S.) from time to time (the Plans), which are deemed to be securities under the Securities Act of 1933, as amended; and WHEREAS, Clarendon is registered as a broker-dealer with the Securities and Exchange Commission (the SEC) under the Securities Exchange Act of 1934, as amended (the 1934 Act), and is a member of the National Association of Securities Dealers, Inc. (the NASD); and WHEREAS,Clarendon agrees to serve as the principal underwriter/general distributor with respect to the Plans for securities law purposes in accordance with the terms and conditions of this Agreement. NOW THEREFORE, in consideration of the premises and the mutual covenants hereinafter contained, and other good and valuable consideration, the receipt and adequacy of which are hereby acknowledged by all parties, the parties hereto agree as follows: I. The Plans A. Type of plans The Plans issued by Sun Life (U.S.) to which this Agreement applies as of the Effective Date are the All-Star variable annuity product.From time to time, Sun Life (U.S.) may change, add, or delete the Plans to which this Agreement applies. B. Suspension/Restriction Sun Life (U.S.) may, at its sole discretion, suspend or restrict in any manner the sale or method of distribution of all or any of the Plans, including sales by all or any individuals licensed to sell Sun Life (U.S.)’s products.If any suspension or restriction is required by any regulatory authority having appropriate jurisdiction, written notice shall be given to Clarendon immediately upon receipt by Sun Life (U.S.) of notice of such required suspension or restriction. II. Distribution of the Plans A.Distribution Agreements As the principal underwriter, Clarendon will distribute the Plans pursuant to distribution agreements with financial intermediaries (collectively referred to as Distribution Agreements).All Distribution Agreements shall be subject to approval by Sun Life (U.S.).Sun Life (U.S.), on behalf of Clarendon as the principal underwriter, shall retain copies of all executed Distribution Agreements and all correspondence, memoranda and other documents relating to the Distribution Agreements. B. Appointment and Termination of Representatives (1)The Distribution Agreements shall provide for the appointment, as insurance agent, by Sun Life (U.S.) of the financial intermediaries and their individual representatives.Sun Life (U.S.) reserves the right to terminate any and all such appointments. (2) All appointments and dismissals of individuals as representatives of Sun Life (U.S.) shall be subject to all applicable laws, rules and regulations and to such written instructions and rules as Sun Life (U.S.) may establish from time to time. C.Payment of Commissions to Representatives Unless otherwise agreed, all commission payments required to be made pursuant to the Distribution Agreements shall be made by Sun Life (U.S.), on behalf of Clarendon as principal underwriter, directly to the parties entitled thereto. D.Sales Material and Other Documents (1)Clarendon’s Responsibilities Clarendon shall be responsible for filing all sales and advertising material for the Plans with the NASD, when applicable. (2)Sun Life (U.S.)’s Responsibilities Sun Life (U.S.) shall make available to Clarendon, as necessary, Plan prospectuses, applications and sales and advertising material. Sun Life (U.S.) shall be responsible for the approval of sales and advertising material if required by state and other local insurance regulatory authorities. (3)Sun Life ( U.S.)’s Right to Approve Sun Life (U.S.) shall have the right to review and approve or disapprove all sales and advertising material to be used for the Plans. III.Supervision of Sun Life (U.S.) Associated Persons Clarendon has and assumes full responsibility (including training, supervision and control) for the securities activities of all persons associated with Sun Life (U.S.) in connection with the distribution, offer and sale of the Plans, as contemplated by the 1934 Act. IV.Administration of the Plans In its capacity as principal underwriter, Clarendon shall be responsible for the timely and proper performance of such administrative functions as may be delegated to it from time to time by Sun Life (U.S.).Clarendon shall perform all such functions in accordance with such administrative standards, practices and procedures as may be established from time to time by Sun Life (U.S.). V. Expense Reimbursement Sun Life (U.S.) shall reimburse Clarendon for expenses incurred by Clarendon as the principal underwriter of the Plans, including: (a) all necessary examination and registration fees and other expenses of any type incurred by Clarendon with respect to the registration with the NASD of individuals employed by or otherwise associated with Sun Life (U.S.); (b) all necessary training and continuing education expenses incurred by Clarendon with respect to NASD-registered individuals who are employed by or otherwise associated with Sun Life (U.S.); and (c) all filing fees incurred by Clarendon with respect to the filing with the NASD of sales and advertising material for the Plans. Within thirty (30) days after the end of each quarter, Clarendon will submit to Sun Life (U.S.) a detailed written statement of the reimbursements due from Sun Life (U.S.) to Clarendon in the preceding quarter, including reimbursements not included in any previous statements, and any balance payable as shown in such statement shall be paid within thirty (30) days following receipt of such written statement by Sun Life (U.S.). VI.Books and Records A.
